UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5130



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


DAVID HARRISON,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge.
(1:06-cr-00010-JFM)


Submitted:   May 25, 2007                  Decided:   July 10, 2007


Before WILLIAMS, Chief Judge, and WILKINSON and GREGORY, Circuit
Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


James Wyda, Federal Public Defender, Kobie A. Flowers, Assistant
Federal Public Defender, Paresh S. Patel, Staff Attorney,
Greenbelt, Maryland, for Appellant.    Rod J. Rosenstein, United
States Attorney, Christopher J. Romano, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David      Harrison     appeals       the   district     court’s   order

sentencing him to 135 months’ imprisonment following his guilty

plea to a single count of bank robbery, in violation of 18 U.S.C.

§ 2113(d), (f) (2000).           Harrison’s counsel filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), in which counsel

identifies the issue of voluntariness of the guilty plea, but

submits there are no meritorious issues for appeal.                    In response,

the Government has moved to dismiss the appeal on the basis of a

waiver of appellate rights contained in its plea agreement with

Harrison.   Although advised of his right to do so, Harrison has not

filed a pro se supplemental brief.

            This court’s interpretation of Harrison’s plea agreement

is guided by contract law.           United States v. McQueen, 108 F.3d 64,

66 (4th Cir. 1997).           In the instant matter, the waiver provision

applies   only    to      a   challenge    to    Harrison’s      sentence:     “[t]he

Defendant   .    .    .   knowingly   and       expressly   waive[s]    all    rights

conferred by 18 U.S.C. § 3742 to appeal whatever sentence is

imposed. . . . .          [T]he Defendant waives any right to appeal from

any   sentence       within    or   below       the   advisory    guidelines   range

resulting from an adjusted base offense level of 27.”                    (J.A. 29).

The district court sentenced Harrison based on a total offense

level of 27.     Although we conclude the waiver is enforceable to the

extent Harrison challenges his sentence, it does not preclude


                                          - 2 -
Harrison from appealing his conviction.            Accordingly, we grant the

Government’s    motion    only     to    the    extent   that    it   applies   to

Harrison’s appeal of his sentence.

             With regard to the voluntariness of Harrison’s guilty

plea, we have reviewed the transcript of the plea hearing and have

found   no   error.      Because    Harrison’s      plea   was    knowingly     and

voluntarily entered, the district court did not err in accepting

Harrison’s plea.      Accordingly, we find no error in Harrison’s

conviction.

             Finding no meritorious issues upon our review of the

record, we affirm Harrison’s conviction and dismiss the portion of

his appeal relating to his sentence.               This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.                    If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.                Counsel’s motion

must state that a copy thereof was served on the client.                        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            AFFIRMED IN PART;

                                                            DISMISSED IN PART


                                        - 3 -